Title: To George Washington from James Caldwell, 29 September 1778
From: Caldwell, James
To: Washington, George


          
            Sir,
            Eliz. Town [N.J.] Sepr 29. 1778.
          
          The rout ordered for Stores from Springfield to Kings Ferry is now become dangerous. The last Teams attempted to go over at the Forks above the little Falls below Pompton; but while 5 Waggons were upon the Bridge it broke down & being of considerable length cannot be easyly repaired. On this account the rout must be so far round as will retard the supplys to Camp. And even those who go by Morris Town will not be safe after they pass Pompton unless the road is covered more generally than I have yet heard of—Perhaps Your Excellency may think proper to direct those to whom it belongs to send a prudent person who is acquainted with the Country along the rout, who by making enquiry at every place may know which way to direct the Teams.
          
          
          
          If the Enemy are now only upon a forageing party, & have no capital object in view this Campaign, after the destruction of Bergen County they may, provided we are not reinforced from the Grand army, spread themselves over this part of the state & draw much larger supplies. That we are preserved so long is owing to General Maxwells being here, as every preparation was made on Statten Island to effect a landing among us. I think I am influenced, not by partiality, but a regard to the whole, when present[ing] my most earnest request to your excellency, not to order General Maxwells Brigade from this post while the Enemy hold their present position. Here he is a defence to the whole, but in any other situation I am clearly of opinion he woud not; nay could serve no one place better than he now does. Your excellancys goodness will excuse the freedom of the opinion of Your Excellencys most obdt & very huml. sert
          
            James Caldwell
          
        